Citation Nr: 1301821	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  08-26 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO in St. Petersburg, Florida.  

The RO in Boston, Massachusetts has current jurisdiction over the matter.

In September 2010, the Veteran testified at a hearing held at the RO before another Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.  In June 2012, the Veteran was notified that this person was no longer employed by the Board and was afforded the opportunity for a new hearing.  In July 2012, the Veteran declined the opportunity and asked that his appeal be considered based on the record.   

In December 2011, the Board adjudicated some issues and remanded the above-captioned matter, as well as a claim of service connection for hearing loss to the RO for additional development.  The claim of service connection for hearing loss was subsequently granted in a rating decision of March 2012.  As such, it is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In September 2012, the Board sought an VHA medical opinion in this appeal.  That opinion has been obtained and associated with the claims file.  The matter has been returned to the Board and is now ready for appellate disposition. 

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.  


FINDINGS OF FACT

1.  The Veteran's right knee disorder was not incurred in or aggravated by active military service.

2.  The Veteran's right knee disorder is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

3.  The Veteran's right knee disorder has not been causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in May 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter additionally provided him with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  Records from the Social Security Administration (SSA) have been obtained.  He has had a personal hearing before the Board.  He has been afforded a VA examination, and further medical opinions have been obtained.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained. 

The Board is further satisfied that the RO has substantially complied with its February 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ provided the Veteran with a VA examination for his right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In this case, a current disability is established.  On VA examination in May 2011, for example, the Veteran was diagnosed with a medial collateral ligament sprain, a medial meniscus tear, arthritis, and patellofemoral syndrome of the right knee.  Thus, the question is whether his current conditions are related to active military service or events therein.  See 38 C.F.R. § 3.303. 

As for the in-service incurrence of the condition, the Veteran contends that during training maneuvers he was standing beside a moving tank and his right foot was accidentally run over by the driver, who did not see him.  He contends that as he fell to the ground, he twisted his right knee.  At his September 2010 hearing, he testified that he was treated in the field by a medic.  Upon returning to the barracks, he saw a doctor, who sent him to a military hospital in Nuremberg, Germany.  He was prescribed crutches and was placed on light duty.  See Hearing Transcript, pp. 3-5. 

In support of his contentions, the Veteran submitted an October 2007 lay statement of K.P.  In the statement, K.P. indicated that she served with the Veteran on active military duty.  She stated that their unit was maneuvering in the field, and the Veteran was on the other side of the tank she was driving.  She stated that she didn't see him on the opposite side, and that she ran over his foot.

Service treatment records reveal no complaints, findings, or diagnoses pertaining to the right knee.  On entry into service, an "old injury" to the right knee was noted.    In the accompanying Report of Medical History, it was noted that the Veteran had injured his right knee two years prior with effusion and pain.  There was no history of torn cartilage.  There were no current symptoms.  X-rays were taken and revealed no abnormalities.  

In November 1972, the Veteran sought treatment for pain in the right upper thigh after playing in a football game.  He was prescribed Tylenol, wintergreen, and an elastic bandage.  

On separation from service, the Veteran raised no complaints regarding his right knee, and the examining physician found no pertinent abnormalities.  

First, with respect to the notations on the Veteran's entrance examination and Report of Medical History, the Board finds that these notations, by themselves, are not enough to overcome the presumption that the appellant was sound at induction.  38 U.S.C.A. §§ 1111, 1137.  

The Veteran himself contends he had no right knee injury prior to service.  See attachment to August 2008 VA Form 9.  

The entrance reports do not document the presence of any disability, only of past symptoms.  X-rays taken on entry did not reveal the presence of any disability.  The remainder of the service treatment records are silent for any right knee disability, pre-existing or not, and the separation examination was similarly silent.  

Moreover, in September 2012, the Board requested an advisory medical opinion on this issue.  In October 2012, the examiner reviewed the record and opined, "it has not been shown unequivocally that the Veteran had a right knee disability that existed prior to his entry onto active duty and was not aggravated to a permanent degree by active service."

The Board finds there is insufficient evidence establishing that a right knee disability clearly and unmistakably existed prior to service.  Therefore, the presumption may not be rebutted, and the Board's analysis must begin with the question whether the Veteran's disabilities were incurred during active service.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence); VAOPGCPREC 3-03.

Initially, the Board notes the Veteran and K.P. are competent to report incidents that occurred while he was in service. However, the Board must assess these and the other lay statements to determine whether they are credible.

Contradicting the lay contentions that the Veteran's foot was run over by a tank in service are the service treatment records.  These records are silent for any right knee injury or truck accident while the Veteran was on active duty.  There is no record of treatment by any doctor or hospital, and no documentation of the Veteran using crutches or being placed on light duty or a profile for any length of time. 

On his Report of Medical Examination at separation, the Veteran signed two statements, one indicating that his health was essentially unchanged since the previous examination, and the second indicating that he was in good health and under no medications.  The examining physician found no abnormalities of the lower extremities on examination.

Furthermore, the evidence of record shows the Veteran first complained of right knee symptoms in January 2007 SSA records.  See, e.g., document sets #10, #11, and #14 associated with SSA compact disc.  At that time, the Veteran made no reference to a truck accident or other knee injury while he was in service.  The SSA record include subsequent VA records dated from February and March 2007, wherein the Veteran again complained of right knee problems, but made no mention of an in-service tank accident.  See, e.g., document set #17 associated with SSA compact disc.  The Board places great weight on statements made by a Veteran to a medical provider, the first time treatment is sought for a particular disorder.  As such, these January, February and March 2007 treatment records are very probative in assessing the credibility of the lay statements. The Veteran did not report a tank accident in service to a medical professional until May 2011.  This May 2011 record was a VA examination, conducted in conjunction with the Veteran's claim for entitlement to service connection for this disability.

Based on all of this evidence, the Board finds that the credible and more probative evidence of record does not support the in-service tank accident and right knee injury as contended.  The Veteran's statements in this regard, and those of his fellow service member are not considered credible when compared with the other evidence of record, which consistently shows the Veteran did not have right knee symptomatology until 2007, many years after service.  The Board thus finds that the Veteran did not injure his right knee in a tank accident during his active service, and this theory cannot serve as an example of his in-service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible. As a finder of fact, however, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.).  Id. at 1336.

As for nexus evidence, the record contains only negative opinions.  On VA examination in May 2011, the examiner reviewed the claims file, documented the Veteran's contentions, reviewed imaging studies, and performed a physical examination.  The examiner concluded that it is less likely as not (less than 50/50 probability) that the Veteran's right knee disorders were caused by or are a result of military service.  In explanation, the examiner noted the Veteran's contentions regarding the tank accident, but found the record silent for any notes referencing this injury.  His separation physical of 1974 did not reference the knee injury or any knee symptoms.  The only service treatment record suggesting an injury to the right leg is the November 1972 documentation of a right thigh injury.  Based on a review of the file, the examiner stated it was "difficult to make an association between the patient's current right knee conditions and his military service," and concluded that the current disorders are less likely than not related to service.

An addendum to this opinion was rendered in April 2012.  The examiner again reviewed the claims file, and determined that the current disabilities are less likely than not to the November 1972 injury documented in service treatment records.  In explanation, the examiner noted that the service treatment record documented pain in the right upper thigh, which would make it in the area of the right hip, groin, or pelvis.  An injury near the knee would have been best described as "lower" or "distal" thigh.  The subsequent service treatment records make no reference to the injury or any clinical follow-up.  Accordingly, the examiner stated that his opinion was unchanged and that the current disabilities of the right knee were less likely than not caused by the November 1972 in-service injury.

As noted above, an advisory medical opinion was also obtained in October 2012.  In that report, the examiner opined that the Veteran's current right knee disability is not at least as likely as not due to any injury described by him, or to any other documented event or incident in service.

The record is devoid of any other evidence addressing the etiology of the Veteran's right knee disability.  Hence, as the preponderance of the most probative and competent evidence is against the claim, it must be denied.  

In reaching this decision, the Board notes that the Veteran, on his own behalf, has contended that his current right knee disability is related to military service.  However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his medial collateral ligament sprain, medial meniscus tear, arthritis, and patellofemoral syndrome of the right knee.  The question of etiology of these disorders goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, he is not competent to render an opinion on this matter.  

To the extent the Veteran contends a continuity of symptomatology since service, the Board finds he is competent to report his symptoms.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding the appellant competent to testify regarding symptoms capable of lay observation).  The Board finds, however, that the medical evidence from the service treatment records and following his separation from service, is more credible than the Veteran's lay contentions, particularly when it is considered that this history was submitted in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that a pecuniary interest may be found to affect the credibility of testimony.)  

Finally, while arthritis could be service connected if it was compensably disabling within one year of separation from active duty, 38 C.F.R. §§ 3.307(a), 3.309(a), there is no medical evidence documenting compensably disabling right knee arthritis within one year of the Veteran's discharge from active duty in January 1974.   Hence, presumptive service connection is not warranted. 

In short, the Board has reviewed all service treatment records, all VA medical and private treatment records, as well as the VA examination reports.  While there is evidence of a current diagnosis, without competent evidence linking the current disorder to service, the benefit sought on appeal cannot be granted.  As a preponderance of the evidence is against finding that the Veteran's disorder is related to his military service, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  The claim is denied.


ORDER

Service connection for a right knee disability is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


